                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                         4:19CR3041

      vs.
                                                           ORDER
JUSTIN ALEXANDER COLBERT,

                     Defendant.


      Defendant is indigent and in need of non-custodial transportation and
subsistence for travel from New York to Lincoln, Nebraska to attend a hearing on
July 30, 2019 at 3:00 p.m. This defendant needs air transportation.


      Accordingly,


      IT IS ORDERED that the U.S. Marshal shall provide non-custodial air
      transportation and subsistence only during the period of travel for
      Defendant to travel from New York to Lincoln, Nebraska to appear in
      federal court in Lincoln, Nebraska on July 30, 2019 at 3:00 p.m.


      July 24, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
